Case 3:11-cr-00214-HEH-RCY Document 128 Filed 01/19/21 Page 1 of 2 PagelD# 988

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA )
) Criminal No. 3:11CR214-3—HEH

v. )

)

TYRE ANTOINE JOHNSON, )

)

Petitioner. )

MEMORANDUM OPINION

 

(Denying Rule 59(e) Motion)

By Memorandum Opinion and Order entered on September 29, 2016, the Court
denied a 28 U.S.C. § 2255 motion filed by Tyre Antonio Johnson. (ECF Nos. 94, 95.)
On June 23, 2020, Johnson, by counsel, filed a second and successive § 2255 motion.
(“Successive § 2255 Motion,” ECF No. 103.) The same day, Johnson filed an application
to file a successive § 2255 motion with the United States Court of Appeals for the Fourth
Circuit. The application has not been granted. Accordingly, by Memorandum Opinion
and Order entered June 23, 2020, the Court dismissed the Successive § 2255 Motion
without prejudice for want of jurisdiction. (ECF Nos. 107, 108.) The following day,
Johnson moved for reconsideration under Federal Rule of Civil Procedure 59(e). (ECF
No. 113.)

The Fourth Circuit has recognized three grounds for relief under Rule 59(e): “(1)
to accommodate an intervening change in controlling law; (2) to account for new
evidence not available at trial; or (3) to correct a clear error of law or prevent manifest

injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993) (citing
Case 3:11-cr-00214-HEH-RCY Document 128 Filed 01/19/21 Page 2 of 2 PagelD# 989

Weyerhaeuser Corp. v. Koppers Co., 771 F. Supp. 1406, 1419 (D. Md. 1991); Atkins v.
Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)).

Although Johnson fails to identify on what ground he seeks relief, he apparently
argues that Rule 59(e) relief should be granted to correct a clear error of law or to prevent
manifest injustice. Johnson, however, fails to demonstrate that the Court committed any
error of law or that it is necessary to correct the prior decision in order to prevent
manifest injustice. See Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th
Cir. 1998) (“{A] Rule 59(e) motion may not be used to relitigate old matters, or to raise
arguments or present evidence that could have been raised prior to the entry of
judgment.” (quoting 11 Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 2810.1, at 127-28 (2d ed. 1995))). As previously explained, the Court has
not received authorization from the Fourth Circuit to file the Successive § 2255 Motion
and, thus, the Court lacks jurisdiction at the time. See Burton v. Stewart, 549 U.S. 147,
157 (2007). Therefore, Johnson’s Motion for Reconsideration (ECF No. 113) will be

denied. A certificate of appealability will be denied.

An appropriate Order will follow.
nw /s/

HENRY E. HUDSON
Date: alan 14, 2021 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
